DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-5 are objected to because of the following informalities:  
Re. claim 1, lin. 3, “the jaws” should be changed to --the jaw[[s]] members--; lin. 4, “the a jaw” should be changed to --[[the a]] one of the jaw members--; lin. 5, “the shaft” should be changed to --the tubular shaft--.  
Re. claim 2, lin. 1, “the shaft” should be changed to --the tubular shaft--.  
Re. claim 3, line 2, “the tubular member” should be changed to --the tubular shaft--.
Re. claim 4, line 4 and 6, “the tube” should be changed to --the elongate tube--; lin. 5, “each jaw member” should be changed to --each jaw of the pair of jaws--.
Re. claim 5, line 2, “the tube” should read “the elongate tube”. 
Appropriate correction is required.
Drawings
The drawings are objected to because:
Fig. 3A, there is a missing reference number.  Note lead line having no reference number (to the right of the lead line associated with reference number 10).
Fig. 4A-C, the writing on figs. 4a-c is illegible (as reproduced).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “the channels” in lin. 5. It is unclear if “the channels” is intended to refer back to the previous recitation of “tendon pathways” or if it is introducing new structures. Examiner will interpret as referring to the “tendon pathways” of the previous recitation.
Claim 4 recites the limitation “laser cutting a pair of jaws into the elongate tube to create a distal end effector on a proximal portion of the tube; laser cutting a pivot between each jaw member and the proximal portion of the tube” which renders the claim indefinite. It is unclear how a distal end effector can be created on the proximal portion of the tube and a pivot is laser between each jaw member and the proximal portion of the tube. In other words, if the end effector is on the proximal portion, how can the pivot be between the jaws of the end effector and the proximal portion of the tube? As best understood, the word “on” is being interpreted broadly as “adjacent to” for the purposes of claim interpretation. Claim 5 is rejected by virtue of its dependence from claim 4. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Axelsson et al., US20200375655, herein “Axelsson”.
Re. claim 1, Axelsson discloses a shaft 7 (Fig. 7-14) for a surgical instrument comprising: 
a tubular shaft 26 and an end effector 8 comprising a pair of jaw members 9,10, the end effector 9 formed by laser cutting a distal end of the tubular shaft to form the jaws 9,10 and to form a pivot 25 ([0047] and [0095]), the pivot enabling movement of the jaw about the pivot relative to a more proximal portion of the shaft ([0094]-[0095]).
Re. claim 4, Axelsson discloses method of making a surgical instrument shaft (Fig. 7), comprising the steps of: 
providing an elongate tube 26; 
9,10 into the elongate tube 26 to create a distal end effector on (adjacent as best understood – see 35 USC 112 2nd rejection above) a proximal portion of the tube 26 ([0047], [0094], Fig. 7)); 
laser cutting a pivot 25 between each jaw member 9, 10 and the proximal portion of the tube (Fig. 7, [0095]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 5 rejected under 35 U.S.C. 103 as being unpatentable over Axelsson in view of Overmyer, 20180168677, herein “Overmyer”.
Re. claim 2, Axelsson discloses a joint (Fig. 7, the joint is formed by 20a’, 20b’’, 21a’, 21b’’ mating together) laser cut into the shaft ([0093]-[0095]), proximal to the pivot 25 (Fig. 7)
But Axelsson is silent about the joint enabling articulation of the end effector relative to the shaft.
However, Overmyer teaches a similar end effector device having a shaft, and end effector, and an articulation joint 343 (Fig. 21-22) wherein the articulation joint 343 is adjacent to the end effector for allowing the end effector to form a variety of angles relative to the shaft ([0104]). 
If would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the articulation joint in Axelsson to have the shape of the articulation joint as taught and suggested by Overmyer so that the articulation joint can articulate the end effector to form a variety of angles relative to the shaft.
Re. claim 5, Axelsson discloses a joint (Fig. 7, the joint is formed by 20a’, 20b’’, 21a’, 21b’’ mating together) laser cut into the proximal portion of the tube ([0093]-[0095], Fig. 7)
But Axelsson is silent about the joint is an articulating joint.
However, Overmyer teaches a similar end effector device having a shaft, and end effector, and an articulation joint 343 (Fig. 21-22) wherein the articulation joint 343 is adjacent to the end effector for allowing the end effector to form a variety of angles relative to the shaft ([0104]). 
If would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the articulation joint in Axelsson to have the shape of the articulation joint as taught and suggested by Overmyer so that the articulation joint can articulate the end effector to form a variety of angles relative to the shaft.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Axelsson in view of Thissen, US20210378648A1, herein “Thissen”.
Re. claim 3, Axelsson discloses wherein the shaft further includes an inner tubular member 1 having an outer surface (Fig. 1), wherein the tubular member 26 is an outer tubular member coaxially disposed over the inner tubular member 1, ([0089] and [0103] or similar how 1’ is disposed within the tubular member 36, Fig. 14), defining a tendon pathway between the outer surface of the inner tubular member and the inner surface of the outer tubular member (the inner tubular member 1 is coaxially disposed within the tubular member 26, and between these two tubular structures, there must be a gap wherein the gap is a continuous pathway).
But, Axelsson is silent about actuation elements disposed within tendon pathways (see 35 USC 112b rejection above, wherein “channels” is being interpreted as “tendon pathways”).
However, Thissen teaches a similar end effector device having a shaft, and end effector, and plurality of articulation cables 90 (Fig. 5A-C) wherein the articulation cables 90 are disposed within the pathways (96, 97, 146, 152) (Abstract) between the outer tubular shaft 18 and the inner tubular shaft 92 and the articulation cables 90 are configured to control a bendable segment (articulation segment) ([0058]).
If would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Axelsson’s device with the bendable outer tubular shaft, inner tubular shaft and a plurality of articulation cables housed in a plurality of tendon pathways formed between the outer and inner tubular members as taught and suggested by Thissen so that the plurality of articulation cables can control a bendable segments (articulation segment) of the outer and inner shafts to increase the flexibility of the movement of the device.


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/U.N.V./
Examiner
Art Unit 3771



/KATHLEEN S HOLWERDA/            Primary Examiner, Art Unit 3771